Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary amendment filed on November 17, 2020 has been received and entered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is HSIEH et al. (U.S. Patent No. 8,514,000).  HSIEH et al. discloses meta-hardened flip-flop includes an input terminal, and output terminal, a clock terminal, a master latch, a slave latch and an isolation element to isolate capacitive loading seen by the output of the master latch.  HSIEH et al. fails to show or suggest the limitations of the latch comprises a plurality of NAND-type timing arbiters comprising a plurality of cross-coupled NAND gates; and a plurality of NOR-type timing arbiters comprising a plurality of cross-coupled NOR gates, wherein the plurality of NAND-type timing arbiters and the plurality of NOR-type timing arbiters alternate, and wherein the plurality of NAND-type timing arbiters and the plurality of NOR-type timing arbiters are configured to receive the data signal and the data strobe clock signal to provide the output data signal (claims 1-8); or determining whether a memory operation associated with the latch is to avoid capacitive loading on an internal feedback path of the latch; and in response to determining that the memory operation is to avoid the capacitive loading, using a cascaded timing arbiter latch with at least one timing arbiter and at least one inverter to minimize the capacitive loading (claims 9-17); or the latch comprises: a plurality of NAND-type timing arbiters comprising a plurality of cross-coupled NAND gates; and plurality of inverters, wherein the plurality of NAND-type timing arbiters and the plurality of inverters alternate and are disposed in a cascaded architecture, wherein the plurality of NAND-type timing arbiters and the plurality of inverters are configured to receive the data signal and the data strobe clock signal to provide the output data signal (claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 								/TAN T. NGUYEN/                                                                                            Primary Examiner, Art Unit 2827